DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of U.S. Patent No. 11,410,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims overlap in scope.
	
Application 17/855,074
U.S Patent 11,410 817
Claim 1
Claim 1
Claim 2 
Claim 7
Claim 3
Claim 7
Claim 4
Claim 7
Claim 5
Claim 7, Claim 8
Claim 6
Claim 8
Claim 7
Claim 4
Claim 14
Claim 2
Claim 15
Claim 6
Claim 16
Claim 6
Claim 17
Claim 3
Claim 18
Claim 6


	In re claim 19, U.S. Patent No. 11,410,817 discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above (See Table Above and Claim 1 of U.S. Patent No.11,410,817). U.S. Patent No. 11,410,817 does not disclose wherein a number of the dielectric layers is 100 to 500. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting the number of dielectric and internal electrode layers to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,410,817 in view of Takeuchi et al. (US Publication 2010/0118467). 
In re claim 8, U.S. Patent No. 11,410,817 discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above (See Table Above and Claim 1 of U.S. Patent No.11,410,817). U.S. Patent No. 11,410,817 does not disclose wherein the multilayer ceramic capacitor has a length of 0.4 mm or less, a width of 0.2 mm or less, and a height of 0.2 mm or less.
	Takeuchi discloses a multilayer ceramic capacitor (Abstract) has a length of 0.4 mm or less, a width of 0.2 mm or less, and a height of 0.2 mm or less (¶41).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dimensions of the multilayer component to achieve a desired component size to meet user specifications and obtaining a device of desired capacitance by adjusting the number of internal electrodes,  since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, U.S. Patent No. 11,410,817 discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above (See Table Above and Claim 1 of U.S. Patent No.11,410,817). U.S. Patent No. 11,410,817 does not disclose wherein the multilayer ceramic capacitor has a length of 0.6 mm or more and 1.0 mm or less, a width of 0.3 mm or more and 0.5 mm or less, and a height of 0.3 mm or more and 0.5 mm or less.
Takeuchi discloses a multilayer ceramic capacitor (Abstract) has a length of 0.6 mm or more and 1.0 mm or less, a width of 0.3 mm or more and 0.5 mm or less, and a height of 0.3 mm or more and 0.5 mm or less (¶41).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dimensions of the multilayer component to achieve a desired component size to meet user specifications and obtaining a device of desired capacitance by adjusting the number of internal electrodes,  since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, U.S. Patent No. 11,410,817 discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above (See Table Above and Claim 1 of U.S. Patent No.11,410,817). U.S. Patent No. 11,410,817 does not disclose wherein the multilayer ceramic capacitor has a length of 3.2 mm or more and 4.5 mm or less, a width of 1.6 mm or more and 3.2 mm or less, and a height of 1.6 mm or more and 2.5 mm or less.
Takeuchi discloses wherein the multilayer ceramic capacitor has a length of 3.2 mm or more and 4.5 mm or less, a width of 1.6 mm or more and 3.2 mm or less, and a height of 1.6 mm or more and 2.5 mm or less (¶41).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dimensions of the multilayer component to achieve a desired component size to meet user specifications and obtaining a device of desired capacitance by adjusting the number of internal electrodes,  since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,410,817 in view of Hur et al. (US Publication 2012/0147517).
In re claim 11, U.S. Patent No. 11,410,817 discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above (See Table Above and Claim 1 of U.S. Patent No.11,410,817). U.S. Patent No. 11,410,817 does not disclose wherein a main component of each of the internal electrode layers is Ni, and wherein each of the internal electrode layers includes at least one of platinum, palladium, silver or gold.
Hur discloses wherein a main component of each of the internal electrode layers is Ni, and wherein each of the internal electrode layers includes at least one of platinum, palladium, silver or gold (¶37).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode material as described by Hur to achieve a device of desired conductivity, capacitance, and ESR characteristics. 

Claims 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,410,817 in view of Wada et al. (US Patent 6,243,254).
In re claim 12, U.S. Patent No. 11,410,817 discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above (See Table Above and Claim 1 of U.S. Patent No.11,410,817). U.S. Patent No. 11,410,817 does not disclose wherein a main component of each of the dielectric layers is Ba1-xCaxTiO3 (0 < x < 1).
Wada discloses wherein a main component of each of the dielectric layers is Ba1-xCaxTiO3 (0 < x < 1) (col.1 ll.31.35, Table 2: Sample 10).
It would have been obvious to a person having ordinary skill at the effective filing date of the invention to incorporate the dielectric composition as described by Wada to achieve a device of desired capacitance. 
In re claim 20, U.S. Patent No. 11,410,817 discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above (See Table Above and Claim 1 of U.S. Patent No.11,410,817). U.S. Patent No. 11,410,817 does not disclose wherein each of the dielectric layers includes Ti as a main component, and wherein each of the dielectric layers includes Si of 2.0 atm% or more on a presumption that an amount of Ti is 100 atm%.
Wada discloses wherein each of the dielectric layers includes Ti as a main component, and wherein each of the dielectric layers includes Si of 2.0 atm% or more on a presumption that an amount of Ti is 100 atm% (Table 6, Sample No.214).
It would have been obvious to a person having ordinary skill at the effective filing date of the invention to incorporate the dielectric composition as described by Wada to achieve a device of desired capacitance. 


Claims 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,410,817 in view of Chen et al. (“Submicron barium calcium zirconium titanate ceramic for energy storage synthesised via the co-precipitation method”)
In re claim 13, U.S. Patent No. 11,410,817 discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above (See Table Above and Claim 1 of U.S. Patent No.11,410,817). U.S. Patent No. 11,410,817 does not disclose wherein a main component of each of the dielectric layers is Ba(1-x)CaxTi(1-z)ZrzO3 (0 < x < 1, 0 < z < 1).
Chen discloses wherein a main component of each of the dielectric layers is Ba(1-x)CaxTi(1-z)ZrzO3 (0 < x < 1, 0 < z < 1) (Abstract).
It would have been obvious to a person having ordinary skill at the effective filing date of the invention to incorporate the dielectric composition as described by Chen to achieve a device of desired capacitance. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Publication 2002/0074154)		Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848